DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on December 15, 2020 has been fully considered. The amendment to instant claims 1 and 24 is acknowledged. Specifically, claim 1 has been amended to include the limitation of the endothermic chemical propellant being used in amount of 21-25%wt, and the thermally expandable composition expanding at least 632% to 676% when heated for 25 minutes at 175C to obtain a foam structure that exhibits a water absorption of not more than 0.4 wt. % after 24 hours storage in water at 23C and subsequent storage at 23C, 50% relative humidity for 24 hours. These limitation were not previously presented and were taken from instant specification (Table on page 19 of instant specification) and instant claim 19, now cancelled. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

An Examiner-initiated Interview
3. An Examiner-initiated interview with Mary Cameron was conducted on February 9, 2021 to discuss the present claims and further amendment to instant claims to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 1, 10, 15, 20-26  are rejected under 35 U.S.C. 103 as being unpatentable over Kohlstrung et al (DE 102012221192, submitted in IDS on 04/11/17) in view of Weinbeck et al (US 2008/0103221), Krabbenborg et al (US 7,271,202) and  Elvaloy PTW flyer (2010), as evidenced by Reedy et al (US 5,269,987), Krueger (US 2006/0189752) and Lotader AX8900 flyer (2010).
It is noted that while the rejection is made over DE 102012221192 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2015/0246646 is relied upon. All citations to paragraph numbers, etc., below refer to US 2015/0246646.

5. As to instant claims 1, 24, Kohlstrung et al discloses a thermally expandable formulation solid at 22ºC ([0095], [0018]-[0022]) and comprising:

b) 0.2-2%wt ([0039]) of at least one peroxide, specifically 2,5-dimethyl-2,5-di(tert-butylperoxy)hexane or di(tert-butylperoxyisopropyl)benzene ([0034], as to instant claims 20, 24);
c) at least one heat-initiated chemical blowing agent ([0040], [0041]);
d) at least one terpolymer (Abstract), used in exemplified amount of 9.9-10%wt (Table 1), specifically, ethylene-C1-6 (meth)acrylic acid ester-glycidyl methacrylate ([0063]-[0064], [0069]), specifically ethylene-methyl (meth)acrylic acid ester-glycidyl methacrylate and/or ethylene-butyl  (meth)acrylic acid ester-glycidyl methacrylate ([0063]); specifically exemplified terpolymer comprised 8%wt of glycidyl methacrylate and is commercial product Lotader AX8900 ([0132]);
e) 0.2-2.5%wt of low molecular weight multi-functional acrylates including diacrylates and triacrylates ([0074], [0078], [0079], [0080], as to instant claim 21, 25, 26);
f) 0.1-16%wt of fillers including talc ([0090]-[0091], as to instant claims 22, 23).

6.  Thus, the composition of Kohlstrung et al is specified as having “at least one” terpolymer component d) ([0061]), each terpolymer comprising ethylene and glycidyl methacrylate units, and further methyl acrylate or butyl acrylate ([0063], [0069]).
The specifically exemplified terpolymer is Lotader AX8900 ([0132]), which, according to Lotader AX8900 flyer, is an ethylene-methyl acrylate-glycidyl methacrylate terpolymer 

7.  Though Kohlstrung et al does not explicitly recite the composition further comprising an ethylene-butyl acrylate-glycidyl methacrylate terpolymer as the component d),
1) Kohlstrung et al recites that i) the component d) comprises at least one terpolymer, i.e. more than one terpolymers, like two, can be present in the composition and ii) the butyl acrylate units are cited as the alkyl acrylate units used in the terpolymer as well as methyl acrylate units ([0063]);
2) the commercially available product Elvaloy PTW is a terpolymer of ethylene-butyl acrylate-glycidyl methacrylate having melt index of 12 g/10 min and melting point of 72ºC (see Elvaloy PTW flyer, 2010). As further evidenced by Krueger, Elvaloy PTW is having 8%wt of glycidyl methacrylate units ([0044] of Krueger).

8.  Since Kohlstrung et al recites that the component d) comprises at least one terpolymer, i.e. more than one terpolymers, like two, can be present in the composition, including the terpolymers comprising methyl acrylate units and butyl acrylate units, and the commercial product Elvaloy PTW is a terpolymer of ethylene-butyl acrylate-glycidyl methacrylate having properties as required by Kohlstrung et al, therefore, based on the combined teachings of Kohlstrung et al, Elvaloy PTW flyer and as evidenced by Krueger, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include, at least partially and at least in minor amount, Elvaloy PTW in the composition of Kohlstrung et al in addition to the ethylene-methyl acrylate-glycidyl methacrylate terpolymer Lotader AX8900 as well,  since that terpolymer is commercially available it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
9. As to instant claim 15, the composition is further shaped into articles by injection molding or extrusion ([0097], [0098]), specifically used as baffle parts ([0098]), and are used in sealing and adhesive applications, such as for sealing cavities ([0104]).

10.  Kohlstrung et al recites the use of chemical blowing agents as the compounds that decompose when exposed to heat and therefore release gases ([0041]). It is noted that the chemical blowing agents of instant invention are specified as those that break down under heat and in doing so, release gases (see [0015] of instant specification), as well. 

Kohlstrung et al does not recite said chemical blowing agent (component c) being an endothermic blowing agent comprising a mixture of sodium bicarbonate with citric acid at a ratio of 1:2 to 1:10, and having an activation temperature of 120-140ºC, used in amount of 21-25%wt, or 21-30%wt.

12. However,
1) Weinbeck et al discloses a composition for making a foam comprising
 olefin copolymers such as ethylene-vinyl acetate ([0053]) blended with an endothermic blowing agent, and a cross-linking agent such as organic peroxides ([0067]),
wherein the endothermic blowing agent is used in amount of 3-25%wt based on the weight of the polymers and the blowing agent ([0021]-[0024]), and is composed of : 
    A) 3-50%wt of inorganic carbonates including sodium bicarbonate ([0054], [0025]) and
    B) 50-97%wt of polycarboxylic acids, such as citric acid ([0054], [0026]),
wherein no other types of blowing agents, especially no azodicarbonamide,  are used in the composition ([0055], [0042], [0041], as to instant claims 10 and 24); thereby the foam composition is  used for sealing applications such as sealing food and packaging, according to European Food Packaging legislation ([0039], [0042]).
Thus, Weinbeck et al teaches the advantageous of using exclusively endothermic blowing agents, such as the combination of sodium bicarbonate and citric acid, for making polymeric foam compositions comprising ethylene-vinyl acetate polymers,  used in sealing food and packaging, without the use of other blowing agents that result in the presence of semicarbazide in the final foamed product ([0018]).
Weinbeck et al does not explicitly recite the activation temperature of the sodium bicarbonate/citric acid foaming agent, since i) the citric acid and sodium bicarbonate are taught by Weinbeck et al as being used in a weight ratio of 
1:1 to 30:1, which range is overlapping with the range of  range of 2:1 to 10:1 as claimed in instant invention and ii) instant specification recites that the mixtures of hydrogen carbonate and citric acid have starting temperature of 120-140ºC ([0020] of instant specification), therefore, the sodium bicarbonate/citric acid mixture in a weight ratio of 1:1 to 1:30, i.e. the citric acid being the major component in the blend with the sodium bicarbonate, of Weinbeck et al will intrinsically and necessarily comprise or would be reasonably expected to comprise the activation/starting temperature within the range of 120-140ºC as claimed in instant invention, or close to said range as well (as to instant claim 24). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

2) Krabbenborg et al discloses foamable compositions in the form of free pellets (col. 3, lines 20-23) comprising:
     a) ethylene-vinyl acetate copolymer (col. 4, lines 44-55);

     c)  peroxide, specifically 2,5-dimethyl-2,5-di(tert-butylperoxy)hexane or di(tert-butylperoxyisopropyl)benzene (Table in col. 6, lines 35-50), and further
     d) a foaming agent which includes the commercial product SAFOAM RIC FP (col. 7, lines 42-63),
wherein said foaming agents are specified as being compatible with other components and are expanding on heating (col. 7, lines 42-45).
As evidenced by Reedy et al, the commercially available products SAFOAM are based on the combination of sodium bicarbonate and citric acid (col. 6, lines 40-60).
Thus, Krabbenborg et al teaches that sodium bicarbonate/citric acid foaming agents are used as the blowing agents not only for ethylene-vinyl acetate copolymers, as shown by Weinbeck et al, but for mixtures of said ethylene-vinyl acetate copolymers with glycidyl methacrylate-based copolymers as well.

13. Thus, based on the teachings of Krabbenborg et al and Weinbeck et al, it would have been obvious to a one of ordinary skill in the art that the mixtures of citric acid and sodium bicarbonate, especially commercially available products SAFOAM, are the foaming agents used in combination with ethylene-vinyl acetate copolymers, ethylene-acrylate-glycidyl methacrylate terpolymers, 2,5-dimethyl-2,5-di(tert-butylperoxy)hexane or di(tert-butylperoxyisopropyl)benzene peroxides, and are specified as being compatible with those components.

Krabbenborg et al and Weinbeck et al, and are specified as being compatible with those components, therefore, based on the combined teachings of Krabbenborg et al, Weinbeck et al and Kohlstrung et al, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use the blend of the major amount of the citric acid and the minor amount of sodium bicarbonate as taught by Weinbeck et al, as the heat-activated chemical blowing agent in the expandable composition of Kohlstrung et al, without using other blowing agents, so to produce the foam of Kohlstrung et al having a desired level of foaming, and at the same time avoiding the formation of semicarbazides in the final foam, thus allowing to use said foam of Kohlstrung et al for sealing not only cavities in vehicles ([0104] of Kohlstrung et al), but for sealing food, medical devices and packaging, as taught by Weinbeck et al ([0039], [0042])  as well, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Kohlstrung et al in view of  Krabbenborg et al, Weinbeck et al and Elvaloy PTW  flyer comprises ethylene-vinyl acetate copolymer having melting point of 86ºC ([0131] of Kohlstrung et al), commercial products Lotader AX 8900 having melting point of 65ºC (Lotader AX8900 flyer, [0132] of Kohlstrung et al), Elvaloy PTW having melting point of 72ºC (Elvaloy PTW flyer) and the foaming agent comprising a citric acid/sodium bicarbonate mixture having decomposition temperature of about 120-140ºC, therefore, the cited melting temperatures of the cited polymers appear to be lower than the decomposition temperature of the foaming agent as well (as to instant claim 24).

16.  Though Kohlstrung et al discloses that azodicarbonamide or sulfonic acid hydrazide are preferable foaming agents to be used ([0043]), Kohlstrung et al recites said foaming agent only as preferable, but not required. Under 35 USC 103 a preferred embodiment is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  

17. All ranges in the composition of Kohlstrung et al in view of  Krabbenborg et al, Weinbeck et al and Elvaloy PTW   are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 

18. Since the composition of Kohlstrung et al in view of  Krabbenborg et al, Weinbeck et al and Elvaloy PTW  flyer is substantially the same as that claimed in instant invention, i.e. comprises the same components used in the same amounts or in amounts having ranges overlapping with those as claimed in instant invention, therefore, the composition of Kohlstrung et al in view of  Krabbenborg et al, Weinbeck et al and Elvaloy PTW  will intrinsically and necessarily comprise, or would be reasonably expected to comprise the same properties, including expansion ratio and water absorption, as claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention as well (as to instant claims 1 and 24). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.



19.  Claims 1, 10, 15, 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlstrung et al (DE 102012221192, submitted in IDS on 04/11/17) in view of Weinbeck et al (US 2008/0103221), Krabbenborg et al (US 7,271,202), Elvaloy PTW flyer (2010) and Reedy et al (US 5,269,987), as evidenced by Krueger (US 2006/0189752) and Lotader AX8900 flyer (2010).
It is noted that while the rejection is made over DE 102012221192 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2015/0246646 is relied upon. All citations to paragraph numbers, etc., below refer to US 2015/0246646.

20. The discussion with respect to Kohlstrung et al (DE 102012221192, submitted in IDS on 04/11/17) in view of Weinbeck et al (US 2008/0103221), Krabbenborg et al (US 7,271,202), Elvaloy PTW flyer (2010) set forth in paragraphs 4-18 above is incorporated here by reference.

21. Though Kohlstrung et al in view of Weinbeck et al, Krabbenborg et al and Elvaloy PTW flyer recite the use of blowing agent comprising 3-50% of sodium bicarbonate and 50-97% of citric acid ([0025]-[0026], [0054] of Weinbeck et al), 
Kohlstrung et al in view of Weinbeck et al, Krabbenborg et al and Elvaloy PTW flyer do not explicitly teach the use of a narrower range of the weight ratio of sodium bicarbonate to citric acid of 1:2 to 1:10.

Reedy et al discloses the use of foaming agents based on the combination of sodium bicarbonate and citric acid in a ratio of 1:3 to 3:1, including equimolar ratios (col. 6, lines 40-60; col. 7, lines 25-50), specifically commercially available products SAFOAM  (col. 6, lines 60-64) in thermoplastic resin compositions. It is noted that since molar mass of citric acid is 192 and molar mass of sodium bicarbonate is 84, the equimolar ratio of citric acid to sodium bicarbonate will mean weight ratio of 192:84, or 2.28:1 (as to instant claim 1). 
Though Reedy et al does not explicitly recite the activation temperature of the sodium bicarbonate/citric acid foaming agent, since i) the citric acid and sodium bicarbonate are used in a weight ratio of 2.28:1, which is within the preferable range of 2:1 to 10:1 as claimed in instant invention and ii) instant specification recites that the mixtures of hydrogen carbonate and citric acid have starting temperature of 120-140ºC ([0020] of instant specification), therefore, the sodium bicarbonate/citric acid mixture in a weight ratio of 1:2.28 of Reedy et al will intrinsically and necessarily comprise or would be reasonably expected to comprise the activation/starting temperature within the range of 120-140ºC as claimed in instant invention, or close to said range as well (as to instant claim 24). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Reedy et al explicitly teaches the use of sodium bicarbonate/citric acid mixtures as blowing agents in the thermoplastic resin compositions, wherein the sodium bicarbonate and citric acid are used in equimolar ratios, wherein the equimolar ratio of citric acid to sodium bicarbonate will mean weight ratio of 192:84, or 2.28:1, therefore, based on the combined teachings of Reedy et al and Kohlstrung et al in view of Weinbeck et al, Krabbenborg et al and Elvaloy PTW flyer, it would have been obvious to a one of ordinary skill in the art to choose and use the sodium bicarbonate/citric acid mixtures in weight ratios of citric acid to sodium bicarbonate of 192:84, or 2.28:1 as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
24.  Claims 1, 10, 15, 19-26  are rejected under 35 U.S.C. 103 as being unpatentable over Kohlstrung et al (DE 102012221192, submitted in IDS on 04/11/17) in view of Weinbeck et al (US 2008/0103221), Krabbenborg et al (US 7,271,202) and  Elvaloy PTW flyer (2010), as evidenced by Reedy et al (US 5,269,987), Krueger (US 2006/0189752) and Lotader AX8900 flyer (2010), in further view of Dobashi (US 2009/0239962).


25. The discussion with respect to Kohlstrung et al (DE 102012221192, submitted in IDS on 04/11/17) in view of Weinbeck et al (US 2008/0103221), Krabbenborg et al (US 7,271,202), Elvaloy PTW flyer (2010) set forth in paragraphs 4-18 above is incorporated here by reference.

26. Though Kohlstrung et al  does not explicitly recite the use of the combination of methyl acrylate and butyl acrylate as the acrylate constituents of the ethylene-alkyl acrylate-glycidyl methacrylate terpolymers,
Dobashi discloses an expandable composition capable to provide a highly expanded foam upon heating (Abstract), i.e. thermally expandable, the composition comprising:A) 30-80%wt ([0021]) of at least one  thermoplastic polymer ([0013]-[0019]), specifically and ethylene-vinyl acetate-maleic anhydride copolymer having MFR of 7 g/10 min (Table 1);
B) 1-35%wt ([0037]) of one or more glycidyl (meth)acrylate-containing polymer, specifically ethylene/alkyl (meth) acrylate/ glycidyl methacrylate copolymer, wherein the alkyl (meth)acrylate moiety in the copolymer comprises methyl acrylate, n-butyl acrylate and mixtures thereof ([0036], [0032]), having MFR of 2-20 g/10 min ([0036]), specifically 
C) a peroxide ([0039]); and
D) 5-20%wt of a chemical blowing agent comprising sodium bicarbonate/acid mixtures ([0028]).

27. Since Dobashi discloses the use of the mixtures of methyl acrylate and butyl acrylate as constituents in ethylene-acrylate-glycidyl methacrylate terpolymers along with ethylene-vinyl acetate copolymers and citric acid/bicarbonate blowing agent to provide highly expanded foams upon heating, therefore, based on the combined teachings of Dobashi and  Kohlstrung et al  in view of Krabbenborg et al, Weinbeck et al and Elvaloy PTW flyer, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include the combination of methyl acrylate-containing ethylene-acrylate-glycidyl methacrylate and  butyl acrylate-containing ethylene-acrylate-glycidyl methacrylate as the component d)  in the composition of Kohlstrung et al  in view of Krabbenborg et al, Weinbeck et al and Elvaloy PTW flyer, so to provide highly expanded foam, as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to .

28.  Claims 1, 10, 15, 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlstrung et al (DE 102012221192, submitted in IDS on 04/11/17) in view of Weinbeck et al (US 2008/0103221), Krabbenborg et al (US 7,271,202), Elvaloy PTW flyer (2010) and Reedy et al (US 5,269,987), as evidenced by Krueger (US 2006/0189752) and Lotader AX8900 flyer (2010), in further view of Dobashi (US 2009/0239962).
It is noted that while the rejection is made over DE 102012221192 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2015/0246646 is relied upon. All citations to paragraph numbers, etc., below refer to US 2015/0246646.

29. The discussion with respect to Kohlstrung et al (DE 102012221192, submitted in IDS on 04/11/17) in view of Weinbeck et al (US 2008/0103221), Krabbenborg et al (US 7,271,202), Elvaloy PTW flyer (2010) and Reedy et al (US 5,269,987), set forth in paragraphs 19-23 above is incorporated here by reference.

30. Though Kohlstrung et al  does not explicitly recite the use of the combination of methyl acrylate and butyl acrylate as the acrylate constituents of the ethylene-alkyl acrylate-glycidyl methacrylate terpolymers,
Dobashi discloses an expandable composition capable to provide a highly expanded foam upon heating (Abstract), i.e. thermally expandable, the composition comprising:A) 30-80%wt ([0021]) of at least one  thermoplastic polymer ([0013]-[0019]), specifically and ethylene-vinyl acetate-maleic anhydride copolymer having MFR of 7 g/10 min (Table 1);
B) 1-35%wt ([0037]) of one or more glycidyl (meth)acrylate-containing polymer, specifically ethylene/alkyl (meth) acrylate/ glycidyl methacrylate copolymer, wherein the alkyl (meth)acrylate moiety in the copolymer comprises methyl acrylate, n-butyl acrylate and mixtures thereof ([0036], [0032]), having MFR of 2-20 g/10 min ([0036]), specifically exemplified ethylene/methyl acrylate/glycidyl methacrylate copolymer having 8%wt of glycidyl methacrylate units and MFR of 6 g/10 min (Table 1);
C) a peroxide ([0039]); and
D) 5-20%wt of a chemical blowing agent comprising sodium bicarbonate/acid mixtures ([0028]).

31. Since Dobashi discloses the use of the mixtures of methyl acrylate and butyl acrylate as constituents in ethylene-acrylate-glycidyl methacrylate terpolymers along with ethylene-vinyl acetate copolymers and citric acid/bicarbonate blowing agent to provide highly expanded foams upon heating, therefore, based on the combined teachings of Dobashi and  Kohlstrung et al  in view of Krabbenborg et al, Weinbeck et al, Reedy et al and Elvaloy PTW flyer, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include the combination of methyl acrylate-containing ethylene-acrylate-glycidyl methacrylate and  butyl acrylate-Kohlstrung et al  in view of Krabbenborg et al, Weinbeck et al, Reedy et al  and Elvaloy PTW flyer, so to provide highly expanded foam, as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Response to Arguments
32.  Applicant's arguments filed on December 15, 2020 have been fully considered. It is noted that all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above. See discussion in paragraphs 5-31 above.
33. It is further noted that the rationale to combine references different from Applicant’s is permissible. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764